Olivek, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed CSH by C.S. Hyman on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 35% ad valorem under Par. 1513 of the Tariff Act of 1930, as modified, and claimed to be properly dutiable at only 13%% ad valorem under Par. 353 of the Tariff Act of 1930, as modified by T.D. 52739, consists of motors with eccentric gears, which merchandise:
(a) is wholly or in chief value of metal;
(b) has as an essential feature an electrical element or device;
(c) is not chiefly used for the amusement of children and is not parts of articles chiefly used for the amusement of children.
2. That the protest herein be deemed submitted on this stipulation and the record thus made.
This undisputed statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under the provisions of paragraph 353 of the Tariff Act of 1930, as modified by T.D. 52739, as articles having as an essential feature an electrical element or device dutiable at the rate of 13% per centum ad valorem.
To the extent indicated the protest is sustained, and judgment will be rendered accordingly.